 MOUNTAIN MANOR NURSING HOMEPikeville Investors,Inc., d/b/a Mountain Manor Nurs-ing Home and Communications Workers of Ameri-ca, AFL-CIO, Petitioner.Case 9-RC-9767June 22, 1973DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,JENKINS, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer J. Michael Fischer.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 9, the case was transferred to the Board fordecision. Thereafter, the Employer filed a brief withthe Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employer, a Kentucky corporation, is en-gaged in the operation of a proprietary extended careCenter in Pikeville, Kentucky. During the past 12months, a representative period, its gross revenuesexceeded $100,000, and it purchased goods valued inexcess of $50,000 from Kentucky firms which, in turn,purchased and caused to be shipped the same goodsdirectly from points outside the State of Kentucky.The parties stipulated, and we find, that the Employeris engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer. The Employ-er contends, however, that the Petitioner is not a labororganization within the meaning of Section 2(5) of theAct. The record discloses that the Petitioner admitsemployees to membership, holds regular meetings atwhich employees participate and elect officers, andthat it does represent employees in matters of collec-tivebargaining with employers.We are satisfied,therefore, that the Petitioner is a labor organizationwithin the meaning of the Act.3.A question affecting commerce exists concern-ing representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit of alllicensed practical nurses, graduate practical' nurses,425nurses aides, dietary aides, housekeeping maids, or-derlies,ward clerks, maintenance helpers, activitiesdirector and evening cook, excluding registered nurs-es and supervisors as defined in the Act. The partiesare in general agreement as to certain classifications,but the Employer contends that the licensed practicalnurses and graduate practical nurses are professionalemployees and supervisors and should therefore beexcluded from the unit. In addition, issues remain asto whether the day shift cook, and the maintenance/janitor should be included in the unit.The facts show that there are currently approxi-mately 20 licensed practical nurses (LPN's) in theEmployer's nursing department who work under thesupervision of Lois Jones. The Kentucky statute gov-erning LPN's defines them as people who perform" . . . for compensation delegated acts in the care ofthe ill, injured or infirm under the direction of a reg-istered nurse or a licensed physician or licensed den-tist;and not requiring the substantial specializedjudgment and knowledge required of the registerednurse." I Under this statute, an individual 18 years ofage, with at least 2 or 3 years of high school, depend-ing on his age, and who has completed a 12-monthcourse at an accredited school of nursing is eligible totake the examination and be licensed as a licensedpractical nurse.2 The LPN's can administer all typesof medication except for intravenous injections whichare administered only by registered nurses; in con-trast, nurses aides and orderlies do not administer anymedication whatsoever.The Employer's facility operates on a three-shiftbasis and has two wings or nursing units. On the firstshift, there are three LPN's and five to six aides andorderlies at each unit; on the second, two LPN's andfour to five aides and orderlies; and on the third, oneLPN and three to four aides and orderlies. It appearsfrom the record that all LPN's act as charge nurses ona rotating basis on their respective shifts and, as such,direct the activities of the aides and orderlies. Allrecommendations for hiring or disciplining of aidesand orderlies are independently investigated by thedirector of nursing before any action is taken.With respect to the Employer's contention that theLPN's are professional employees, we are of the opin-ion that they are not required, either by statute or bythe Employer herein, to attain that "knowledge of anadvanced type in a field of science or learning custom-arily acquired by a prolonged course of specializedintellectual instruction and study in an institution ofhigher learning or a hospital," which is a prerequisite1Kentucky Revised Statute 314011(4)2The record shows that graduate practical nurses are practical nurses whohave completed their scholastic training and are awaiting the results of theexamination204 NLRB No. 71 426DECISIONSOF NATIONALLABOR RELATIONS BOARDof a "professional employee" as defined in Section2(12) of the Act. We therefore find that the LPN's arenot professional employees.With respect to their alleged supervisory status, al-though the LPN's serve as charge nurses on a rotatingbasis, there has been no evidence that they exercisesupervisory authority over the aides and orderlieswhen in such positions. Their directions are of a rou-tine nature and follow established procedures, and allrecommendations with respect to personnel actionsare independently investigated by the director ofnursing. We therefore conclude that the LPN's are notsupervisors as defined in the Act. However, as therecord discloses that the duties of the LPN's are simi-lar to the aides and orderlies' and that they haveinterests in common with these employees, we shallinclude them in the appropriate unit.4As to the alleged supervisory status of Lacy Little,the day-shift cook, the record shows that she workswith the consultant dietician in scheduling and pre-paring meals. While she does direct the activities ofthe four or five dietary aides who work in the kitchen,such directions do not require the exercise of indepen-dent judgment. Furthermore, Little has no indepen-JFor example,the record discloses thatboth LPN's and the aides andorderlies may turn and feed patients and give them baths4 SeeLeisure Hills Health Centers,203 NLRB No 46dent authority to hire, fire, or discipline employeesand any recommendations she makes in this regardare independently investigated by the administratorof the Employer. Upon this evidence, we concludethat Little is not a supervisor within the meaning ofthe Act and that she should therefore be included inthe unit.With respect to the maintenance/janitor, it appearsthat he was not included in the unit sought becauseof his alleged supervisory status. However, the recordis clear that his duties consist of taking care of thebuilding, grounds, and mechanical equipment, that hedoesnot assignwork,' and that he has no authority tohire, fire, or recommend such action. In our opinion,he should be included in the unit found appropriate.We find that the following employees of MountainManor Nursing Home constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All licensed practical nurses, graduate practicalnurses,nursesaides, dietary aides, housekeepingmaids, orderlies, ward clerks, maintenance/jani-tor,maintenance helpers, activities director, daycook, and evening cook employed by the Em-ployer, but excluding all registered nurses andsupervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]5The maintenance helpers work under the directionof the housekeeper